       Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 1 of 14




Attorneys for Plaintiff

Robert D. Popper*                        H. Christopher Coates*
Eric Lee*                                LAW OFFICE OF H. CHRISTOPHER COATES
JUDICIAL WATCH, INC.                     934 Compass Point
425 Third Street SW, Suite 800           Charleston, South Carolina 29412
Washington, D.C. 20024                   (843) 609-7080
(202) 646-5172                           curriecoates@gmail.com
Rpopper@judicialwatch.org
Elee@judicialwatch.org                   Shawn M. Rodgers, Esq.
                                         Jonathan S. Goldstein, Esq.
T. Russell Nobile*                       GOLDSTEIN LAW PARTNERS, LLC
JUDICIAL WATCH, INC.                     11 Church Road
Post Office Box 6592                     Hatfield, Pennsylvania 19440
Gulfport, Mississippi 39506              (610) 949-0444
(202) 527-9866                           srodgers@goldsteinlp.com
Rnobile@judicialwatch.org                jgoldstein@goldsteinlp.com

                                         * admitted pro hac vice

Attorneys for Defendants

HANGLEY ARONCHICK SEGAL                  Nicole J. Boland, Esq.
PUDLIN & SCHILLER                        Steve Moniak, Esq.
Mark A. Aronchick                        PA Office of Attorney General
Michele D. Hangley                       15th Fl., Strawberry Square
Christina C. Matthias*                   Harrisburg, PA 17101
One Logan Square, 27th Floor             nboland@attorneygeneral.gov
Philadelphia, PA 19103                   smoniak@attorneygeneral.gov
Telephone: (215) 496-7050                Telephone: (717) 783-3146
maronchick@hangley.com
mhangley@hangley.com
cmatthias@hangley.com
                                         Counsel for the Commonwealth
Counsel for County Defendants

*admitted pro hac vice




                                     1
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 2 of 14




 JUDICIAL WATCH, INC.,

                      Plaintiff,

        v.

 The COMMONWEALTH of
 PENNSYLVANIA; KATHY BOOCKVAR,
 in her official capacity as Secretary of the
 Commonwealth; the BUCKS COUNTY
 COMMISSION; the BUCKS COUNTY
 BOARD OF ELECTIONS; the BUCKS
 COUNTY REGISTRATION
 COMMISSION; THOMAS FREITAG, in
 his official capacity as Elections Director
 for Bucks County; the CHESTER
 COUNTY COMMISSION; the CHESTER
 COUNTY BOARD OF ELECTIONS; the                     Civ. Action No. 1:20-cv-00708-CCC
 CHESTER COUNTY REGISTRATION
 COMMISSION: SANDRA BURKE, in her
 official capacity as Director of Elections
 in Chester County; the DELAWARE
 COUNTY COUNCIL; the DELAWARE
 COUNTY BOARD OF ELECTIONS; the
 DELAWARE COUNTY REGISTRATION
 COMMISSION; and LAUREEN HAGAN,
 in her official capacity as Chief Clerk,
 Elections Bureau for Delaware County,

                      Defendants.



                            JOINT CASE MANAGEMENT PLAN

       Having complied with the meet and confer requirements set forth in the Local

Rules, or with any orders specifically modifying their application in the above-captioned

matter, the Parties hereby submit the following proposed Joint Case Management Plan

for the Court’s approval:

                                                2
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 3 of 14




1.     Principal Issues

       1.1    Separately for each party, please give a statement summarizing this
              case:

       By Plaintiff: Congress enacted the National Voter Registration Act (“NVRA”) for
the stated purposes of increasing the eligible citizens who register to vote and ensuring
that accurate and current voter registration rolls are maintained. 52 U.S.C. § 20501(b).
In its complaint, the Plaintiff alleges that Defendants have failed to comply with the
NVRA’s second purpose, violating two different provisions of Section 8 of the NVRA, 52
U.S.C. § 20507, and failing to provide records requested by Judicial Watch as part of its
nationwide efforts to ensure compliance with the NVRA.

        In Count I, the Plaintiff alleges that the Defendants have failed to institute a
program that makes a reasonable effort to remove voters who have died or changed
residence. In particular, Defendants have failed at one of their core responsibilities
under Section 8(d), namely, removing “inactive” voters who have shown no voting-related
activity for two general federal elections. Defendants themselves reported to the federal
Election Assistance Commission (EAC) that the Commonwealth as a whole and Bucks,
Chester and Delaware Counties in particular removed absurdly low numbers of
registrations of those who had moved. Plaintiff’s many requests for specific information
on this topic were met with evasive and irrelevant responses or, in the case of Delaware
County, with no response at all.

       In its answer, the Commonwealth concedes that it ignored its obligations under
federal regulations and submitted incorrect data to the EAC. It alleges that it now has
submitted correct data to the EAC. However, in pre-suit correspondence attached to the
complaint, the Plaintiff pointed out how ambiguities and outright inconsistencies affect the
same data Defendants have now reported to the EAC. These problems with the data,
which Defendants did not explain despite having had the opportunity to do so, call its
import and reliability into doubt. Further, in response to an anticipated dispositive motion
by the Commonwealth, the Plaintiff expects to show that the data appended to the
Commonwealth’s answer, far from exonerating it, proves that both the Commonwealth
and the County Defendants have failed to remove sufficient numbers of currently ineligible
registrations as necessary to comply with the NVRA.

      Judicial Watch also alleges that the registration rates for Bucks, Chester, and
Delaware Counties are high, both for Pennsylvania and compared to the rest of the
country, which further suggests a failure to remove outdated registrations.

      In Count II, the Plaintiff alleges that Defendants violated Section 8(i) of the NVRA,
52 U.S.C. § 20507(i), by failing to provide requested records concerning their voter list
maintenance programs and activities. Count II stands regardless of the outcome of
pending or anticipated dispositive motions related to Count I. The only relief Plaintiff

                                             3
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 4 of 14




requests is an order from this Court mandating compliance with the NVRA.

        By Defendants: In December 2019, Plaintiff Judicial Watch contacted the
Defendants, asserting that they were not in compliance with their obligations to remove
ineligible voters from official voter rolls under the National Voter Registration Act
(“NVRA”), and seeking information about the voter list maintenance activities of the
County Defendants. Several Defendants responded, providing reliable information
(including from Pennsylvania Department of State sources) demonstrating that the
County Defendants had engaged in significant efforts consistent with these obligations,
and that they had removed many more ineligible voters from the rolls than Judicial
Watch’s source indicated. Judicial Watch never responded to most of these
communications, and never accepted certain Defendants’ offers of additional
information or addressed the evidence Defendants raised about the County Defendants’
voter list maintenance activity. Instead, Judicial Watch filed this lawsuit in April, relying
on the discredited data that formed the basis of its December correspondence.

        Judicial Watch alleges that the Defendants violated 52 U.S.C. § 20507(a)(4) by
failing to make a “reasonable effort” to cancel the registrations of ineligible voters, and
that certain of the Defendants (Secretary Boockvar, the Chester County Defendants,
and the Delaware County Defendants) violated 52 U.S.C. § 20507(i) by failing to
provide “all records” from the prior two years concerning programming conducted to
ensure the accuracy and currency of voter rolls. As the County Defendants have
demonstrated in their Motion to Dismiss, Judicial Watch has failed to allege a plausible
claim that they have not made “reasonable efforts” to remove voters who become
ineligible due to death or change of residence. Judicial Watch’s own evidence
establishes that the County Defendants remove thousands of voters each year on these
bases. Moreover, as the Commonwealth’s Answer demonstrates and as Defendants
tried in vain to explain before Judicial Watch sued, the data that Judicial Watch relies on
in its Complaint has been proven to be inaccurate in that it drastically underestimates
the number of removals that the County Defendants have made during the relevant time
period. The Commonwealth has in the time since the Complaint was filed submitted
corrected data to the Election Assistance Commission (“EAC”) which demonstrates that
each of the County Defendants made many thousands more removals than originally
reported falling under the “A9e” category of removals that Judicial Watch focuses on in
its Complaint. See EAC Surveys and Data, “Errata Note: 2018 EAVS Comprehensive
Report and Accompanying Datasets,” available at:
https://www.eac.gov/sites/default/files/Research/Errata_Note_2018_EAVS_v1_3.pdf
and updated 2018 data, “EAVS Datasets Version 1.3 (released July 15, 2020),”
available at: https://www.eac.gov/research-and-data/datasets-codebooks-and-surveys.
Further, Judicial Watch failed to comply with the NVRA’s pre-suit notice requirements
with regard to its claims under 52 U.S.C. § 20507(i) in Count II, and therefore cannot
pursue those claims.

       1.2    The facts the parties agree on are as follows:

                                             4
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 5 of 14




       The Parties dispute all facts.

       1.3    The legal issues the parties dispute are as follows:

       All legal issues are disputed.

       1.4    Identify any unresolved issues as to service of process, personal
              jurisdiction, subject matter jurisdiction, or venue:

       The Delaware County Voter Registration Commission (inaccurately referred to in
       the caption as the Delaware County Registration Commission) has not yet been
       served. Counsel for County Defendants are willing to accept service of process
       on behalf of this Defendant.

       1.5    Identify any named parties that have not yet been served:

       Delaware County Registration Commission.

       1.6    Identify any additional parties that may be joined:

       Plaintiff: The Plaintiff does not plan to add additional parties. As it further
investigates the State’s compliance with Section 8 of the NVRA, Plaintiff Judicial Watch
may seek leave to add additional parties, as necessary for adequate relief.

       Defendants: At this time, the Defendants do not plan to add additional parties.

       1.7    Identify any additional claims that may be added:

       Plaintiff: Plaintiff is considering whether to amend the complaint to add an
additional count related to the recent statement by the State in its answer that it reported
inaccurate information to the federal Election Assistant Commission.

       Defendants: At this time, the Defendants do not plan to assert any claims.

2.0    Disclosures

       2.1    Separately for each party, list by name and title/position each person
              whose identity has been disclosed.

      Neither Party has made any disclosures. The undersigned counsel certify that
they will make initial disclosures by August 10, 2020.

3.0    Early Motions

                                             5
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 6 of 14




       Identify any motion(s) whose early resolution would likely have a significant
       effect either on the scope of discovery or other aspects of the litigation:

       Nature of Motion                   Movant               Anticipated Filing Date
       1. Motion to Intervene             Third-Party          ECF No. 4
       2. Mot. to Amend Complaint         Plaintiff            If at all, by 12/1/2020.
       3. Motion to Dismiss               County Defendants    ECF No. 35
       4. Motion for JOP                  Commonwealth         Within 60 Days

4.0    Discovery

       4.1    Briefly describe any discovery that has been completed or is in
              progress:

       Plaintiff: No discovery has been completed or is in progress. Plaintiff is
preparing its initial disclosures with relevant documents and is in the process of preparing
written discovery requests.

      Defendants: No discovery has been completed or is in progress. Defendants are
preparing their initial disclosures and are in the process of preparing discovery requests.

       4.2    Describe any discovery that all parties agree should be conducted,
              indicating for each discovery undertaking its purpose or what kinds
              of information will be developed through it (e.g., "plaintiff will depose
              Mr. Jones, defendant's controller, to learn what defendant's revenue
              recognition policies were and how they were applied to the kinds of
              contracts in this case"):

        Plaintiff states that the Parties will take depositions and serve interrogatories,
requests for production, and requests for admissions to develop the factual bases for the
prosecution and defense of the claims in this action. The purpose of the discovery
Plaintiff will take from Defendants will be to establish their current procedures for
removing the voter registrations of those who have moved, died, or become ineligible.
As it needs to document several complex, interlocking technical processes, involving
decisionmakers and staff in four different locations, Plaintiff anticipates (and knows from
experience) that discovery will be involved and extensive. In the course of this discovery,
Plaintiff will seek to resolve the inconsistencies affecting Defendants’ data, which were
not resolved either in previous correspondence with Defendants or in the
Commonwealth’s answer. Plaintiff will also designate experts who will help the trier of
fact to understand the demographic and statistical evidence and the proper conduct of an
NVRA-compliant list maintenance program. The Parties also reserve the right to depose
other individuals who may have knowledge or relevant facts.


                                             6
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 7 of 14




        The County Defendants state that no discovery should take place until the Court
has resolved the County Defendants’ Motion to Dismiss, the Defendants’ additional
anticipated early dispositive motions, Plaintiff’s anticipated Motion to Amend, and the
pending Motion to Intervene, for the following reasons: 1) Given that the corrected data
submitted to the EAC demonstrates that there is no basis for Plaintiff’s allegations, the
Court’s resolution of the dispositive motions is likely to resolve the case in its entirety, or,
at the very least, significantly narrow the issues in the case; 2) the information relevant to
Plaintiff’s claims is largely publicly available and is already in Plaintiff’s possession; 3)
Defendants are consumed by the efforts necessary to prepare for the upcoming general
election amidst a public health crisis that has seriously impacted election logistics, and
urgent election-related litigation that requires resolution before the election, such that
beginning discovery in this case prior to the election would be an extraordinary burden;
4) even if Plaintiff were entitled to relief (which it is not), there is no urgent need for such
relief, because the NVRA bars any action by the County Defendants to further cull the
voter rolls within 90 days of an upcoming election (as of August 3, 2020); and 5) the Court
should grant the Motion to Intervene, and Intervenors should be permitted to participate
in discovery.

      Commonwealth Defendants adopt and take the same position on discovery as the
County Defendants.

       4.3    Describe any discovery that one or more parties want(s) to conduct
              but to which another party objects, indicating for each such discovery
              undertaking its purpose or what kinds of information would be
              developed through it:

        Plaintiff desires to begin discovery. Plaintiff advised Defendants that they are
willing to work with Defendants to accommodate their schedule in the weeks leading up
to the November 2020 elections. However, Plaintiff sees no point in barring all discovery
for the next four months until the election is held, or until Defendants’ dispositive motions
are resolved. Further, as Plaintiff has yet to serve discovery requests, Defendants are
only speculating when they suggest that such requests will be objectionable.

       Defendants understand that Plaintiff may intend to seek discovery into Defendants’
internal communications, policy decision making, and training. As discussed above,
Defendants believe that given the extensive information already in Plaintiffs’ hands or
readily available from public sources, the pending intervention motion, the pending and
anticipated dispositive motions, and the burden that the COVID-19 pandemic is imposing
on Defendants’ ability to provide essential services to the public, no discovery is
appropriate at this point. In particular, in light of the demands imposed on all of the
Defendants by the upcoming 2020 general election, and further, given that no action can
be taken by the Defendants in line with Plaintiff’s requested relief prior to the election, it
would be unduly burdensome (and in any case it would not be productive) to begin
discovery now. If and when discovery commences, Defendants will likely take the

                                               7
        Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 8 of 14




position that much of the information Plaintiff seeks is irrelevant, not proportionate, and
protected by certain privileges and privacy considerations.

      4.4    Identify any subject area limitations on discovery that one or more
             parties would like imposed, at the first stage of or throughout the
             litigation:

      Plaintiff does not have any recommendations for subject area limitations on
discovery.

       As discussed above, Defendants believe that certain of the discovery that Plaintiff
intends to seek will go beyond the bounds of relevance and proportionality. Defendants
will determine their positions on these issues when Plaintiff articulates its discovery
requests.

      4.5    For each of the following discovery tools, recommend the per-party or
             per-side limitation (specify a number) that should be fixed, subject to
             later modification by stipulation or court order on an appropriate
             showing (where the parties cannot agree, set forth separately the
             limits recommended by plaintiff(s) and by defendant(s)):

             4.5.1 Depositions (excluding experts) to be taken by:

                    Plaintiff Judicial Watch: 20*

                    *Plaintiff needs to develop a holistic understanding of how the State
                    and each county Defendant conducts its respective list maintenance
                    programs, which typically requires depositions of both
                    decisionmakers and their technical staff. In view of the fact that
                    Defendants include the Commonwealth and three of its counties,
                    additional depositions may be necessary

                    Defendants do not agree to Plaintiff’s request to take 20 depositions;
                    Defendants agree to 10 depositions by each party, as is the default
                    number of depositions under Fed.R.Civ.P. 30-31.

                    Defendant(s):      10

             4.5.2 Interrogatories to be served by:

                    Plaintiff Judicial Watch:         30*

                    *Plaintiff believes that a greater number of interrogatories can focus
                    the rest of its discovery, including the depositions it seeks to take and

                                            8
       Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 9 of 14




                    its requests for production.

                    Defendants do not agree to Plaintiff’s request to serve 30
                    interrogatories; Defendants agree to 25 interrogatories by each
                    party, as is the default number of interrogatories under Fed.R.Civ.P.
                    33.

                    Defendant(s):     25

             4.5.3 Document production requests to be served by:

                    Plaintiff Judicial Watch:       40

                    Defendant(s):      20


             4.5.4 Requests for admission to be served by:

                    Plaintiff Judicial Watch:       40*

                    Defendant(s):     20*

                    *Excluding requests for admission related to authenticating
                    documents for use at trial.

      4.6    Discovery of Electronically Stored Information

             Counsel certify that they have conferred about the matters addressed in
             M.D. Pa. LR 26.1 and that they are in agreement about how those matters
             will be addressed in discovery with the following exceptions:

                •   County Defendants comply with Commonwealth records retention
                    procedures and with the recordkeeping requirements set forth in
                    state and federal law. The County Defendants believe that, for the
                    reasons set forth herein, discovery of electronically stored
                    information should not commence at this point.

5.0   Protective Order

      At this time, no party believes a protective order is necessary. Arrangements may
be required, however, to protect voters’ confidential information.

6.0   Scheduling


                                            9
Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 10 of 14




6.1   Final date for joining additional parties:

      By Plaintiff Judicial Watch:         12/1/2020

      By Defendant(s):                     12/1/2020

6.2   Final date for amending pleadings:

      By Plaintiff Judicial Watch:         12/1/2020

      By Defendant(s):                     12/1/2020

6.3   All fact discovery commenced in time to be completed by:

      Plaintiff suggests 4/7/2021

      Defendants suggest 7/7/21

6.4   All potentially dispositive motions should be filed by:

      Plaintiff suggests 7/7/21

      Defendants suggest 10/6/21

6.5   Reports from retained experts due:

      By Plaintiff Judicial Watch:        5/5/21 (Defendants suggest 8/4/21)

      By Defendant(s):                    10/4/21*

      *Defendants request 60 days from the deadline for Plaintiff’s expert report
      to file a report from any retained experts because the large number of
      governmental entity Defendants will demand a great deal of time-
      consuming coordination regarding the retention of and any opinions issued
      by experts on behalf of the Defendants. However, Defendants defer to the
      Court’s Trial Term Calendar, which dictates 9/1/21 for Responsive Expert
      Reports for March 2022 trials, in the alternative.

6.6   Supplementations due:

      Plaintiff suggests 6/16/21

      Defendants suggest 10/18/21*


                                     10
      Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 11 of 14




             *Defendants again request an alternative date to that dictated by the Court’s
             Trial Term Calendar for Supplemental Expert Reports, which corresponds
             with the two-week time lag between Responsive Expert Reports and
             Supplemental Expert Reports set forth in the Court’s Trial Term Calendar,
             due to the requested additional time for Responsive Expert Reports.
             Again, Defendants defer to the Court’s Trial Term Calendar, which dictates
             9/15/21 for Supplemental Expert Reports for the March 2022 trial track, in
             the alternative.

      6.7    All expert discovery commenced in time to be completed by:

             Plaintiff suggests 7/7/21

             Defendants suggest 11/18/21*

             *In the alternative, if the deadline for Defendants’ Expert Reports is set for
             9/1/21 and the deadline for Supplemental Expert Reports is set for 9/15/21,
             Defendants request 10/15/21.

      6.8    This case may be appropriate for trial in approximately:

             Plaintiff suggests 580 Days from the filing of the action in this court

             Defendants suggest 670 days from the filing of the action in this court.

      6.9    Suggested Date for the final Pretrial Conference:

             Plaintiff suggests 11/18/21

             Defendants suggest 2/17/22

      6.10   Trial

             6.10.1       Suggested Date for Trial:

             Plaintiff suggests 12/21

             Defendants suggest 03/22

7.0   Certification of Party Settlement Authority


      I hereby certify that the following individual(s) have settlement authority.


                                            11
      Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 12 of 14




      For Plaintiff Judicial Watch:
      Tom Fitton, President
      Judicial Watch, Inc.
      425 Third Street, SW | Suite 800
      Washington, DC 20024
      (202) 646-5172

      For Commonwealth Defendants:
      Timothy Gates, Esq.
      Chief Counsel, Department of State
      401 North St., Harrisburg PA 17120

      For Bucks County Defendants
      Bucks County Law Department
      County of Bucks
      55 East Court Street, 5th floor
      Doylestown, PA 18901
      (215) 348-6464

      For Chester County Defendants
      Marian Moskowitz
      Chair, Chester County Commissioners’ Office
      313 West Market Street, Suite 6202
      West Chester, PA 19380
      (610) 344-6100

      For Delaware County Defendants
      Members of the Delaware County Voter Registration Commission
      Members of the Delaware County Board of Elections
      Government Center, Ground Floor
      201 W. Front St.
      Media, PA 19063

8.0   Alternative Dispute Resolution

      8.1   Identify any ADR procedure to which this case already has been
            assigned or which the parties have agreed to use.

            None at this time.

      8.2   If the parties have been unable to agree on an ADR procedure, but one
            or more parties believe that the case is appropriate for such a
            procedure, identify the party or parties that recommend ADR and the
            specific ADR process recommended:

                                           12
       Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 13 of 14




              None.

       8.3    If all parties share the view that no ADR procedure should be used in
              this case, set forth the basis for that view:

              The Parties dispute the claims, and anticipate that discovery and/or
              dispositive motions may sort out liability issues. But the Parties remain
              open to exploring ADR after discovery is undertaken.

9.0    Consent to Jurisdiction by a Magistrate Judge

       9.1.   Indicate whether all parties agree, pursuant to 28 U.S.C. ' 636(c)(1), to
              have a magistrate judge preside as the judge of the case with appeal
              lying to the United States Court of Appeals for the Third Circuit:

              No.

       9.2    If parties agree to proceed before a magistrate judge, please indicate
              below which location is desired for the proceedings:

              N/A.

10.0   Other Matters

       Make any other suggestions for the case development process, settlement,
       or trial that may be useful or necessary to the efficient and just resolution of
       the dispute.


11.0   Identification of Counsel

       Counsel shall be registered users of the court’s Electronic Case Files
       System (ECF) and shall file documents electronically in accordance with the
       Local Rules of Court and the Standing Order RE: Electronic Case Filing
       Policies and Procedures. Electronic filing is required unless good cause is
       shown to the Chief Judge why counsel cannot comply with this policy. Any
       request for waiver of electronic filing must be filed with the Clerk’s Office
       prior to the case management conference. The Chief Judge may grant or
       deny such request.

       Identify by name, address, and telephone number lead counsel for each
       party. Also please indicate ECF User status below.


                                          13
       Case 1:20-cv-00708-CCC Document 39 Filed 07/22/20 Page 14 of 14




Dated July 22, 2020

             Plaintiff:                /s/    Robert Popper
                                       Robert D. Popper
                                       JUDICIAL WATCH, INC.
                                       425 Third Street SW, Suite 800
                                       Washington, D.C. 20024
                                       (202) 646-5172
                                       Rpopper@judicialwatch.org

                                            X   ECF User(s)


      County Defendants:                /s/ Mark A. Aronchick
                                        /s/ Michele D. Hangley
                                       HANGLEY ARONCHICK SEGAL
                                       PUDLIN & SCHILLER
                                       Mark A. Aronchick
                                       Michele D. Hangley
                                       One Logan Square, 27th Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 496-7050
                                       maronchick@hangley.com
                                       mhangley@hangley.com

                                            X   ECF Users

       Commonwealth Defendants:        Nicole J. Boland, Esq.
                                       Steve Moniak, Esq.
                                       PA Office of Attorney General
                                       15th Fl., Strawberry Square
                                       Harrisburg, PA 17101
                                       nboland@attorneygeneral.gov
                                       smoniak@attorneygeneral.gov
                                       Telephone: (717) 783-3146

                                        X       ECF Users


* Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a statement
with the initial pleading, first entry of appearance, etc., that identifies any parent
corporation and any publicly held corporation that owns 10% or more of its stock,
or state there is no such corporation.

                                         14
